Case 7-20-cv-09381-PMH         Document 26         Filed in NYSD on 07/09/2021            Page 1 of 1




                                         Application granted. Due to the congestion of the Court's
                                         calendar, however, the pre-motion telephone conference
                                         will be adjourned to 10/6/2021 at 2:00 p.m.

                                         SO ORDERED.                                 July 9, 2021
   Via ECF
                                         _______________________
   Honorable Phillip M. Halpern          Philip M. Halpern
                                         United States District Judge
   United States District Court
   Southern District of the State of New Dated:
                                         York White Plains, New York
   300 Quarropas Street                         July 9, 2021
   White Plains, NY 10601

     Re:   Flynn v. Bloomingdale et al. (SDNY 7:20-cv-9381)

   Your Honor:

      This office represents defendants Bloomingdale and Shipley in the above matter. I am in
   receipt of your Order setting a pre-motion telephone conference for August 11, 2021 at 10:30
   am. I write to request that the conference be rescheduled because I am scheduled to be away
   that week. I have contacted Plaintiff’s counsel Mr. Ranis who consents to this request for an
   adjournment. Both Mr. Ranis and I are available any date/time the week of August 16, 2021
   except for Friday August 20, 2021.

     Please do not hesitate to contact me if you have any questions or concerns.


                                         Respectfully submitted,

                                         CAPEZZA HILL, LLP


                                   By:
                                           Benjamin W. Hill
